USCA1 Opinion

	




          June 9, 1994      UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 93-1601                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                 JESUS M. QUINONES, a/k/a JESUS M. QUINONES-RODRIGUEZ                                Defendant, Appellant.                              _________________________                                     ERRATA SHEET                                     ERRATA SHEET               The order of the court  issued on May 20, 1994 is  corrected          as follows:               On page 15, line 8, change F.2d to F.3d.                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 93-1601                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                JESUS M. QUINONES, a/k/a JESUS M. QUINONES-RODRIGUEZ,                                Defendant, Appellant.                              _________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                    [Hon. Jose Antonio Fuste, U.S. District Judge]                                              ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Boudin, Circuit Judge.                                          _____________                              _________________________               Luis  A. Plaza-Mariota,  by  appointment of  the court,  for               ______________________          appellant.               Jose  A.  Quiles-Espinosa, Senior  Litigation  Counsel, with               _________________________          whom  Guillermo  Gil,  United  States  Attorney,  and  Miguel  A.                ______________                                   __________          Pereira,  Assistant United  States Attorney,  were on  brief, for          _______          appellee.                              _________________________                                     May 20, 1994                              _________________________                    SELYA,  Circuit Judge.   This  appeal requires  that we                    SELYA,  Circuit Judge.                            _____________          explicate the circumstances in which consecutive sentences may be          appropriate under the  sentencing guidelines and the  methodology          for  imposing such sentences.1  We then test the sentence imposed          below in light of these emergent principles.          I.  DERIVATION OF THE SENTENCE          I.  DERIVATION OF THE SENTENCE                    In late 1992, a  federal grand jury indicted defendant-          appellant Jesus M. Quinones-Rodriguez  (Quinones) on one count of          carjacking in violation of 18 U.S.C.   2119(1).  The  next month,          the grand jury returned  a separate indictment charging appellant          with participating in a different  carjacking episode.  After the          district court  consolidated the cases,  appellant pleaded guilty          to both charges.                    When  no  guideline  exists referable  to  a particular          offense of conviction, a  sentencing court must select, and  then          apply,  the  most  analogous  offense guideline.    See  U.S.S.G.                                                              ___           2X5.1; see also United States v. Mariano, 983 F.2d 1150, 1158-60                  ___ ____ _____________    _______          (1st  Cir.  1993)  (describing  mechanics  of choosing  analogy).          Because no guideline had yet been promulgated for carjacking, the          district court borrowed  the robbery guideline,  U.S.S.G.  2B3.1,          which specified a base offense level (BOL) of 20.                     The  district  court then  embarked  upon  a series  of                                        ____________________               1The November 1992 edition of the guidelines applies in this          case.   See United States  v. Harotunian, 920  F.2d 1040, 1041-42                  ___ _____________     __________          (1st  Cir. 1990) (explaining that the guidelines in effect at the          time of  sentencing control  unless ex post  facto considerations          prohibit  their use).  Hence,  all references herein  are to that          edition.                                          3          interim calculations.   It increased  the BOL:   by seven  levels          because a perpetrator discharged  a firearm in the course  of one          carjacking, see U.S.S.G.   2B3.1(b)(2)(A); by two levels  because                      ___          the perpetrators inflicted bodily  injury on certain victims, see                                                                        ___          id.   2B3.1(b)(3)(A); by  four  levels because  the  perpetrators          ___          abducted  two of the victims, see id.  2B3.1(b)(4)(A); and by one                                        ___ ___          level  because  the  amount  of  loss, while  not  over  $50,000,          nonetheless exceeded  $10,000, see id.  2B3.1(b)(6)(B) (C).   The                                         ___ ___          court  added two  levels  to reflect  the  existence of  separate          "groups" of offenses,2 see U.S.S.G.   3D1.4(a), after determining                                 ___          that the  carjacking  charges were  non-groupable,  see  U.S.S.G.                                                              ___           3D1.2(d)  (excluding  robbery  from  the  operation  of standard          grouping  principles).   And, finally,  the court  deducted three          levels for acceptance of responsibility, see U.S.S.G.  3E1.1(b).                                                   ___                    The  adjustments that  we  have  catalogued produced  a          guideline  sentencing  range (GSR)  of 168 210  months.3   At the          sentencing hearing,  the judge  recognized that, in  the "typical          case," concurrent  sentences, rather than  consecutive sentences,          are the  norm; that,  absent  a departure,  the guidelines  would          generate a total punishment of no more than 210 months  in prison          "for the whole case," that is, for both carjackings; and that, in                                             ____                                        ____________________               2Under  the grouping  rules,  a single  charged offense  can          itself  constitute a  cognizable  "group."  See U.S.S.G.   3D1.2,                                                      ___          comment. (n.7).  So it is here.               3Appellant's GSR is the product of an adjusted offense level          of 33, tabulated at criminal history category III.  Appellant did          not  object either  to  the district  court's interim  sentencing          calculations or to its compilation of the criminal history score.          Hence, we take as a given that the GSR is correctly calibrated.                                          4          a concurrent  sentence paradigm,  the total punishment  could not          lawfully  exceed the maximum term of imprisonment   15 years (180          months)     that  Congress   had  established  for  a  carjacking          conviction, see  18 U.S.C.    2119(1).   Nevertheless, the  judge                      ___          eschewed  the imposition  of concurrent  sentences.   He reasoned          that,  given appellant's  "extreme conduct,"  the case was  not a          "normal,  typical  guideline  case";  that  a  180-month  maximum          sentence   would  not   be   "adequate   to  achieve   punishment          commensurate  to  the  offense  conduct";  and,  therefore,  that          concurrent sentences were not an acceptable option.                    The  judge then  departed upwardly  and imposed  a 336-          month prison term   a term  that, in the judge's words, "would be          the  equivalent  of consecutive  sentences  in both  consolidated          criminal cases  on the basis of the lower end of the guideline on          each [168 months]."   Citing U.S.S.G.  5K2.8, the judge  grounded          the upward departure  in "[t]he heinous,  the brutal, the  cruel,          degrading treatment that was given to some of the victims."  This          appeal followed.          II.  QUESTIONS PRESENTED          II.  QUESTIONS PRESENTED                    Quinones attacks  the sentences  on three fronts.   His          principal  claim is  that  concurrent sentences  are mandated  in          multiple-count cases by dint of U.S.S.G.  5G1.2.  Secondarily, he          asserts  that, even  if consecutive  sentences are  a theoretical          possibility,  his  conduct  was  not  sufficiently  "extreme"  to          warrant  so  unorthodox  an   approach.    All  else   aside,  he          asseverates  that   the  outcome  here   reflects  an  excessive,                                          5          unreasonable  increase in  punishment    an increase  that simply          cannot  be justified.   Although  these forays  are mounted  with          great  energy,   they  sputter  and  stall,   with  one  possible          exception.          III.  IMPOSING CONSECUTIVE SENTENCES          III.  IMPOSING CONSECUTIVE SENTENCES                    Appellant  claims that U.S.S.G.  5G1.2 requires that he          be  sentenced  to concurrent  terms of  imprisonment for  the two          carjackings.4  We explore this claim.                    Section 5G1.2  anticipates that, in the  usual case, at          least  one count in a  multiple-count indictment will  be able to          accommodate the total punishment  for the offenses of conviction;                                        ____________________               4The operative  language of section 5G1.2  provides that, in          multiple-count cases,  "the sentence imposed on  each count shall          be the total punishment," U.S.S.G.  5G1.2(b), and that:                    (c)  If the  sentence  imposed  on the  count                    carrying  the  highest  statutory maximum  is                    adequate  to  achieve  the total  punishment,                    then  the sentences  on all counts  shall run                    concurrently, except to the  extent otherwise                    required by law.                    (d)  If the  sentence  imposed  on the  count                    carrying  the  highest  statutory maximum  is                    less  than  the  total punishment,  then  the                    sentence imposed on one  or more of the other                    counts shall run  consecutively, but only  to                    the  extent necessary  to produce  a combined                    sentence  equal to the  total punishment.  In                    all  other respects  sentences on  all counts                    shall run concurrently . . . .          U.S.S.G.  5G1.2(c)-(d).   While  this case involves  two separate          indictments, section 5G1.2 treats consolidated indictments in the          same manner as it treats  a single indictment containing multiple          counts.  See  id., comment.  (explaining that   5G1.2 applies  to                   ___  ___          "multiple  counts of  conviction  . .  .  contained in  different          indictments .  . . for which  sentences are to be  imposed at the          same time or in a consolidated proceeding").                                          6          in  other words, one  count (if not  more) will have  a statutory          maximum steep enough to permit imposition of the total punishment          for all counts as the sentence on that one count.   And when that          is  so, "[t]he sentence on each of  the other counts will then be          set  at the  lesser of  the total  punishment and  the applicable          statutory  maximum, and be made  to run concurrently  with all or          part of the longest sentence."  U.S.S.G.  5G1.2, comment.                    Here,  the charges confronting  appellant comprised two          counts  of carjacking,  both  having the  same 15-year  statutory          maximum.  Because this ceiling fell near the midpoint of the GSR,          the  court  could  have  followed the  usual  praxis,  imposed  a          sentence on each count that fit within both the statutory maximum          and the GSR, and  run those sentences concurrently.  The issue in          this  case, however,  is  not whether  concurrent sentences  were          feasible     clearly, they  were    but  whether the  lower court          possessed the power  and authority to  follow a different  course          and impose consecutive sentences.                    In arming  ourselves  to undertake  this  mission,  the          guidelines  are  not our  only  ordnance.   By  statute, Congress          empowered   district  courts  to  utilize  either  concurrent  or          consecutive  sentences.  See 18 U.S.C.    3584(a) (providing that                                   ___          "if  multiple terms of imprisonment are imposed on a defendant at          the  same  time  .  .  .  the  terms  may  run  concurrently   or          consecutively").  In the  same statute, Congress directed courts,          in choosing  between  concurrent and  consecutive  sentences,  to          consider  a  specific set  of factors,  see  18 U.S.C.    3584(b)                                                  ___                                          7          (directing  consideration of  factors  specified in  18 U.S.C.             3553(a)).    These factors  include  the  kinds of  sentence  and          sentencing ranges  established for the offenses  of conviction in          the  guidelines.    See 18  U.S.C.     3553(a)(4).   This  medley                              ___          harmonizes melodiously  with 28 U.S.C.    994(a)(1)(D), a statute          that  instructs a  sentencing court  to employ the  guidelines in          determining "whether  multiple sentences to terms of imprisonment          should be ordered to run concurrently or consecutively."                    We  start   the  task  of  integrating   these  various          provisions by recalling  United States v.  Flowers, 995 F.2d  315                                   _____________     _______          (1st Cir. 1993), a case in which we confirmed that the guidelines          do not entirely eradicate a district court's sentence-structuring          power.  See id. at 317.  Rather, "[a] sentencing court may depart                  ___ ___          from the  Guidelines  rule, provided  it  explains why  the  case          before   it  is   unusual   and  lies   outside  the   Guidelines          `heartland.'"  Id.   Although Flowers is not directly  on point                           ___            _______          there, we were addressing  a court's ability to deviate  from the          imperatives of U.S.S.G.   5G1.3, a guideline that  deals with the          sentencing of defendants who  are already subject to undischarged          terms of immurement   we think that the same logic applies to the          closely related question of a district court's discretion vel non                                                                    ___ ___          under U.S.S.G.  5G1.2.                    Extrapolating from the Flowers  rationale, we hold that                                           _______          a  sentencing   court  possesses  the  power   to  impose  either          concurrent or consecutive sentences in a multiple-count case.  We          also   hold,  however,  that  this  power,  like  so  many  other                                          8          sentencing powers  in modern federal criminal  practice, only can          be exercised consonant with the  overall thrust of the sentencing          guidelines.   To be specific,  a sentencing  court's decision  to          abjure  the  standard  concurrent  sentence  paradigm  should  be          classified  as, and must  therefore meet  the requirements  of, a          departure.  It follows  that a district court only  possesses the          power to deviate from the concurrent sentencing regime prescribed          by  section 5G1.2 if, and to the extent that, circumstances exist          that warrant a departure, see, e.g., U.S.S.G.  5K2.0.                                    ___  ____                    This  interpretation has  much to commend  it.   In the          first place it meshes the  operative statutes with the sentencing          guidelines    a necessary  integration inasmuch as  the statutes,          read  as a  unit, dictate  that a  sentencing court  consider the          guidelines and  policy statements  promulgated by the  Sentencing          Commission.   See 18 U.S.C.     3584(a) &  (b), 3583(a).   In the                        ___          second place,  this interpretation  makes explicit  the rationale          underlying  our recent  opinion  in United  States v.  Hernandez-                                              ______________     __________          Coplin, ___  F.3d ___, ___ (1st Cir. 1994) [No. 92-2228, slip op.          ______          at 20-21] (indicating that, once a sentencing court appropriately          determines  to depart  from  the GSR  in  a multiple-count  case,          consecutive   sentences   comprise   a  permissible   method   of          effectuating such  decisions if  the highest  available statutory          maximum  for any single  count is too  confining).  In  the third          place, this interpretation lands us in excellent company; the two          other circuits to have addressed the issue have decided it in the          same way.   See United States v. Perez, 956 F.2d 1098, 1103 (11th                      ___ _____________    _____                                          9          Cir. 1992); United States v. Pedrioli, 931 F.2d 31, 32 (9th  Cir.                      _____________    ________          1991).                    To  recapitulate, a  district court  retains discretion          under  18 U.S.C.   3584(a) and the sentencing guidelines to order          that  sentences  be  served  consecutively   notwithstanding  the          dictates of  U.S.S.G.  5G1.2.   This discretion, however,  is not          sui generis; it is  simply another manifestation of  the district          ___ _______          courts'  departure power.  Because  this is so,  a district court          can only  impose consecutive sentences in  derogation of U.S.S.G.           5G1.2  if  it  follows   the  accepted  protocol  for  guideline          departures.  See Perez, 956 F.2d at  1103; see also Pedrioli, 931                       ___ _____                     ___ ____ ________          F.2d at  33 (explaining that  "[t]he statutory  reference to  the          guidelines . .  . incorporates the guidelines' own procedures for          departing from guideline recommendations").   The short of it  is          that a court can  impose consecutive sentences only by  complying          with the  three-step procedure first formulated  in United States                                                              _____________          v.  Diaz-Villafane, 874 F.2d 43, 49 (1st Cir.), cert. denied, 493              ______________                              _____ ______          U.S.  862 (1989), and later  refined in United  States v. Rivera,                                                  ______________    ______          994 F.2d 942, 950 (1st Cir. 1993).          IV.  THE PROPRIETY OF THE DEPARTURE          IV.  THE PROPRIETY OF THE DEPARTURE                    It  is  against  this  backdrop  that  we  turn to  the          sentences imposed in this case.  While the GSR topped  out at 210          months,  the court,  using  the  consecutive sentence  mechanism,          directed that appellant serve  a total of 336 months  in prison.5                                        ____________________               5Because  appellant pleaded  guilty on  two counts,  each of          which  carried a potential 15-year  prison term, see  18 U.S.C.                                                             ___          2119(1),  the maximum aggregate term  available by statute was 30                                          10          Appellant assigns error.                    We review  a sentencing  court's decision to  depart by          means of a three-step procedure:                    First, we evaluate  the circumstances  relied                    on by the district  court in determining that                    the case is sufficiently "unusual" to warrant                    departure.   If the stated circumstances pass                    muster, we  proceed  to  the  next  rung  and                    determine  whether  those circumstances  were                    adequately documented.   After the first  two                    levels  are climbed,  the  departure must  be                    measured by a standard of reasonableness.          United  States v. Aguilar-Pena, 887 F.2d 347, 350 (1st Cir. 1989)          ______________    ____________          (citing Diaz-Villafane,  874 F.2d at 49); see  also United States                  ______________                    ___  ____ _____________          v. Rosales, ___ F.3d ___, ___ (1st  Cir. 1994) [No. 92-1732, slip             _______          op. at  15]; Rivera,  994 F.2d  at 950.   Our task  is simplified                       ______          here,  as the  district court  premised its  upward  departure on          appellant's "extreme conduct" in the commission of  the offense            and  extreme  conduct is  plainly  a  circumstance justifying  an          upward departure.6  See  United States v. Johnson, 952  F.2d 565,                              ___  _____________    _______                                        ____________________          years.   See Hernandez Coplin, ___  F.3d at ___ [slip  op. at 20]                   ___ ________________          (explaining  that,  in  a  multiple-count  case,  "the  statutory          maximum is  derived by  adding up  the maximums  for each of  the          counts [of conviction]").               6The  guideline  provision that  explicitly  encourages such          departures states in relevant part:                         If the defendant's conduct was unusually                    heinous, cruel,  brutal, or degrading  to the                    victim,  the court may  increase the sentence                    above  the guideline  range  to  reflect  the                    nature of the  conduct.  Examples of  extreme                    conduct   include   torture   of  a   victim,                    gratuitous    infliction   of    injury,   or                    prolonging of pain or humiliation.          U.S.S.G.  5K2.8.                                          11          584 (1st Cir. 1991) (applying U.S.S.G.  5K2.8); United States  v.                                                          _____________          Ellis, 935  F.2d 385, 395 (1st  Cir. 1991) (same).   Thus, we are          _____          concerned  exclusively with  the  second and  third steps  of the          departure pavane.                              A.  Factual Justification.                              A.  Factual Justification.                                  _____________________                    Since  carjacking by  its nature  is a  violent felony,          see, e.g., U.S.S.G.  2B3.1 (defining carjacking as "the taking or          ___  ____          attempted taking of a  motor vehicle from the person  or presence          of another by force and violence or by intimidation"), particular          instances  of  carjacking  can  bear  the  weight  of  an  upward          departure  only when they involve conduct  that is more "heinous,          cruel,  brutal, or degrading to  the victim(s)" than  the sort of          conduct  ordinarily  associated  with run-of-the-mill  carjacking          cases.  See United States v.  Kelly, 1 F.3d 1137, 1143 (10th Cir.                  ___ _____________     _____          1993); see generally U.S.S.G.  5K2.0.   At the second step of the                 ___ _________          Diaz-Villafane inquiry, appellate  review of  a district  court's          ______________          determination  that a  case  is unusual,  and therefore  warrants          departure, must  take place "with full awareness  of, and respect          for, the trier's superior `feel'  for the case."  Diaz-Villafane,                                                            ______________          874  F.2d at  50.7   Insofar  as  it involves  factfinding,  this                                        ____________________               7Of   course,   when    "departure   decisions   reflect   a          determination of  the  purpose of,  or an  interpretation of  the          language in, a Guideline," plenary review is appropriate.  United                                                                     ______          States  v. Doe, 18 F.3d 41, 43-44  (1st Cir. 1994) (citations and          ______     ___          internal  quotation  marks  omitted).    But  no  such  questions          permeate  this appeal.  The relevant language of section 5K2.8 is          not problematic, for the  guideline specifically "recognizes that          departure  may be  appropriate when  the defendant's  actions are          heinous, cruel,  or brutal beyond the  characteristics inherently                                     ______________________________________                                          12          standard  of review  translates  into what  courts commonly  call          clear-error  review.  See id.  And thereafter, "due deference" is                                ___ ___          accorded to the district court's application of the guidelines to          particular facts.  18 U.S.C.   3742(e).                    In the  case  at bar,  the  judge premised  the  upward          departure on the unusually brutal, cruel, and degrading treatment          accorded  some of the victims.   Having reviewed  the record with          care, we believe  that the lower court's factfinding  is entirely          supportable.  Based  on those findings, the  circumstances of the          carjackings  in  which appellant  participated  are significantly          atypical.  Consequently, a departure is warranted.                    As previously  noted, appellant pleaded  guilty to  two                                                                        ___          carjacking charges.  His argument against the finding of `extreme          conduct' is directed mainly to the November 8, 1992 incident.  He          claims that  he is insulated from responsibility for any excesses          that  took place during that  episode because he  shot himself in          the leg, required medical assistance, and was elsewhere "when the          victims were robbed, beaten and shot."                    This  claim  does  not  withstand  scrutiny.    Despite          appellant's self-inflicted wound, there is ample evidence that he          took part in the beatings.   Statements of fact in a  presentence          report  are  generally   accorded  evidentiary  significance   at          sentencing.  See, e.g., United States v. Morillo, 8 F.3d 864, 872                       ___  ____  _____________    _______          (1st  Cir.  1993)  ("Facts  contained  in  a  presentence  report                                        ____________________          associated with the  crime being  sentenced."  Kelly,  1 F.3d  at          ___________________________________________    _____          1143 (emphasis supplied).                                           13          ordinarily   are  considered  reliable  evidence  for  sentencing          purposes.").    That  proposition  has  special  force  where  no          objection was lodged to the probation officer's account.  See id.                                                                    ___ ___          at 872-73.                    In this  instance, the presentence  report recites that          appellant entered the victims' vehicle, forcefully struck one man          on  the head, aimed his gun at  the second man, and threatened to          blow off his head.  He then continuously pistol-whipped the first          victim  while he robbed him  of his jewelry.   Appellant accepted          this account  without particularized  objection.  This  conduct            especially the incessant  beating of the first  victim   is of  a          piece  with the examples enumerated in section 5K2.8 itself.  See                                                                        ___          supra  note 6.  It is emblematic  of the very sort of sociopathic          _____          behavior that  section  5K2.8 sought  to single  out for  special          attention.                    Moreover, the  basis for  departure extends  beyond the          November  8 incident; the court below also grounded its departure          on appellant's conduct during the  episode that occurred two days          earlier.   Appellant  does  not discuss  his  role in  the  first          carjacking.   We  can  readily appreciate  his  diffidence:   the          circumstances of that incident convey a grim message.                    In  regard to the events of November 6, the trial court          found  that the victim,  Munoz, had been  exposed to a  series of          "brutalities"  for  a period  of over  three  hours; that  he was          "mercilessly beaten  with  cocked handguns"  by  the  assailants,          including  appellant; that  the carjackers  constantly threatened                                          14          him with death,  forcing him to  beg for his  life; that, at  one          point,  Munoz was coerced into putting his finger into the barrel          of a  .357 magnum revolver, in  a macabre sort of  game; and that          the carjackers  appeared  to be  enjoying themselves  throughout.          These   findings  are   all   solidly  rooted   in  the   record.          Accordingly, we rule that  the circumstances of the two  offenses          and the facts relative to Quinones' participation in them justify          an upward departure.                                 B.  Reasonableness.                                 B.  Reasonableness.                                     ______________                    We now reach  the final rung  on the departure  ladder.          Our duty is  clear:   "once we  have assured  ourselves that  the          sentencing  court  considered  circumstances appropriate  to  the          departure equation and that those factors enjoyed adequate record          support, the direction and degree  of departure must, on  appeal,          be measured  by a  standard of reasonableness."   Diaz-Villafane,                                                            ______________          874 F.2d at 49; accord United States v. Doe, 18 F.3d  41, 44 (1st                          ______ _____________    ___          Cir. 1994).                    Noting  that   the  sentences  together   represent  an          increase of  126 months  over the  pinnacle of  the GSR,  or, put          another way, a 60% increase in the overall quantum of punishment,          appellant  asseverates  that  so   substantial  a  departure   is          excessive, and, hence, unreasonable.   This asseveration takes on          a  special gloss  because the  district court  made no  effort to          explain  the  degree  of departure.    We  recently  confronted a          somewhat  similar  situation in  Rosales.    There, Judge  Bownes                                           _______          wrote:                                          15                    Although  sentencing courts  have substantial                    leeway  with  respect  to  the  degree  of  a                    departure,  this freedom  does not  relieve a                    sentencing court from explaining its ultimate                    decision  of  how  far  to  depart.    Merely                    explaining why  a departure was made does not                    fulfill the separate  requirement of  stating                    the  reasons  for  imposing   the  particular                    sentence.          Rosales, ___ F.3d at ___ [slip op. at 18] (citations and internal          _______          quotations  marks omitted).   Rosales  builds on  a long  line of                                        _______          circuit precedent to like effect.  See, e.g., Rivera, 994 F.3d at                                             ___  ____  ______          950; United States v. Ocasio, 914 F.2d 330, 336 (1st  Cir. 1990).               _____________    ______          Other signposts point in the same direction.  See, e.g., Kelly, 1                                                        ___  ____  _____          F.2d at 1144; 18 U.S.C.   3553(c)(2).                    To  be sure, district courts need not be precise to the          point of pedantry  in explaining judgment calls undertaken in the          course of the sentencing process.  We  have consistently rejected          a per se  rule tying degrees of departure to  the use of analogs,            ___ __          see, e.g., United States v. Aymelek, 926 F.2d 64, 69-70 (1st Cir.          ___  ____  _____________    _______          1991); and  we have,  on occasion, sanctioned  departures in  the          absence  of a  clear  explanation for  the  designated degree  of          departure,  see, e.g., United States  v. Ramirez, 11  F.3d 10, 14                      ___  ____  _____________     _______          (1st Cir. 1993).  But the omission of an explicit  explanation of          the scope of  a departure is a  practice that should  be employed          sparingly.  On appeal, we will overlook  such an omission only if          the  reasons  for  the  judge's  choice  are  obvious  or  if  an          explanation can fairly be implied from the record as a whole.                    Here, the record  gives us  pause.  The  extent of  the          departure,  whether viewed in absolute or relative terms, is very                                          16          great.8   The  court does  not  indicate why  it believed  that a          lesser departure would  be inadequate.  Indeed,  the judge's only          statement  apropos of the degree  of departure was  to the effect          that  a 336-month prison term  would be equivalent  to a sentence          for each offense at the low end of the GSR, served consecutively.          This comment  sheds very little  light and  does not  in any  way          buttress the degree of departure.                    Because  we  find  ourselves  unable  to  evaluate  the          reasonableness  of the  court's  departure  equation without  the          benefit of  some elaboration, we must  take suitable precautions.          As matters now stand, there  is simply too great a risk  that the          extra period of incarceration imposed on appellant was derived in          an   arbitrary  manner.    Rather  than  requiring  resentencing,          however, we think a less cumbersome alternative may suffice.                    In United States v. Levy, 897 F.2d 596 (1st Cir. 1990),                       _____________    ____          we  noted that, if ambiguities  lurk in the  sentencing record, a          court of  appeals may  essay a limited  remand for  clarificatory          purposes.   Id.  at  599 (citing  illustrative  cases); see  also                      ___                                         ___  ____          United  States v. Parra-Ibanez, 951  F.2d 21, 22  (1st Cir. 1991)          ______________    ____________          (remanding   for   clarification   whilst   retaining   appellate          jurisdiction).  We believe  that the interests of justice  can be          served fully by  following a  similar practice here.   Hence,  we          remand  the  matter  to  the district  court  with  directions to          revisit the extent  of the  departure and either  (a) vacate  the                                        ____________________               8The  departure   added  over   ten  years   of  incremental          incarceration  to  appellant's  total  punishment,  boosting  the          length of sentence by some 60%.                                          17          sentence and conduct  a new sentencing  hearing, or (b)  reaffirm          the  sentence previously imposed,  filing with  the clerk  of the          district court  a written statement  of its reasons  for settling          upon, and adhering to, the degree of departure.9                    In  all events,  the  district court  shall notify  the          clerk of this  court within twenty days of the  date hereof as to          which option it  chooses to pursue.   In  the meantime, we  shall          retain           appellate  jurisdiction.  Of course, we express no opinion on the          appropriateness of the sentences previously imposed.                    It is so ordered.                     It is so ordered.                    ________________                                        ____________________               9The  district court, in its discretion,  may (but need not)          convene  a hearing or invite arguments from counsel in attempting          to decide which option to pursue.                                          18